UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7560



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CLARENCE GOODWIN PERKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Bluefield. David A. Faber, District
Judge. (CR-93-194)


Submitted:   February 10, 2000         Decided:     February 15, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clarence Goodwin Perkins, Appellant Pro Se. Michael Lee Keller,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clarence Goodwin Perkins appeals the district court’s order

amending a judgment in a criminal case.   We have reviewed the rec-

ord and the district court’s order and find no reversible error.

The claims Perkins raises in his informal brief were not raised

before the district court and cannot be raised for the first time

on appeal.    See Muth v. United States, 1 F.3d 246, 250 (4th Cir.

1993).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2